Citation Nr: 0402171	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  99-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with traumatic arthritis.

2.  Entitlement to a rating in excess of 20 percent for a 
cervical sprain with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1987 to June 1990 and from January 1991 to March 1991.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The veteran is presently incarcerated, and 
his appeal is under the jurisdiction of the Houston, Texas 
RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

REMAND

The veteran contends that his cervical lumbosacral spine 
disabilities warrant higher ratings, and that ratings under 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5293 (for 
intervertebral disc syndrome) may be in order.

At present, the veteran's lumbosacral strain with traumatic 
arthritis is rated 40 percent under Code(s) 5010-5292 (for 
limitation of the lumbar spine).  Forty percent is the 
highest rating under Code 5292.  The cervical sprain with 
traumatic arthritis is rated 20 percent under Code(s) 5010-
5290 (for limitation of motion of the cervical spine).

The veteran was last examined by VA in July 2003.  
Regulations outlining the criteria for rating certain 
conditions of the spine were revised effective September 26, 
2003, (since that last VA examination), and now include 
additional criteria for rating such disabilities (found at 
38 C.F.R. § 4.71a, Code(s) 5235-5243).  Specific conditions 
that may be rated under these criteria include lumbosacral or 
cervical strain and arthritis.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  (However, ratings based on the revised regulations 
may not be assigned prior to the effective date of the 
regulations.)  VA has not notified the veteran of the change 
in rating criteria and the veteran has not been examined in 
light of the revised criteria.  Thus, another VA examination 
specifically addressing the new criteria is indicated.  

Consequently, the case is REMANDED to the RO for the 
following:

1.	The RO ensure that all notice and duty to 
assist provisions of the VCAA, implementing 
regulations, interpretative judicial 
determinations, and any other governing 
authority are met.  Specifically, the 
veteran should be advised of the revised 
criteria for rating disabilities of the 
spine.  

2.	The RO should then arrange for the veteran 
to be afforded a VA orthopedic examination 
to determine the current severity of his 
service-connected lumbosacral strain with 
traumatic arthritis and cervical sprain 
with traumatic arthritis.  The examiner 
should have the veteran's claims file and 
copies of both the previous and the revised 
criteria for rating diseases and injuries 
of the spine available for review.  The 
clinical findings reported must be 
sufficiently detailed to allow for 
consideration under all applicable (new and 
old) criteria.  Any indicated tests or 
studies, specifically including range of 
motion testing, should be completed.  

3.	The RO should then readjudicate the claims.  
The review must encompass consideration of 
all applicable criteria for rating 
lumbosacral and cervical disabilities, 
including under both the old and (from 
September 26, 2003) the new criteria for 
rating diseases and injuries of the spine.  
If either benefit sought remains denied, 
the veteran and his representative should 
be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to meet due process 
requirements and to assist the veteran in the development of 
his claims.  He has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


